Citation Nr: 1200062	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right lower extremity thrombophlebitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to June 1979. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2007, the case was remanded to afford the Veteran a hearing, which was subsequently held before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is in the record. 

In September 2008, the Board reopened the claim of service connection for right lower extremity thrombophlebitis and in September 2008, June 2009, and April 2010 remanded the claim for further development.  The Board remanded in September 2008 and June 2009 to afford the Veteran a VA examination, which occurred in August 2009.  In December 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  After review of all reports, the Board finds the VA examination reports and the VHA opinion in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  Although the Veteran was not provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument, given the favorable outcome to the Veteran, no prejudice has occurred.

The April 2010 remand requested the RO obtain VA treatment records that were not associated with the file and for the records of a private physician.  The VA records were obtained in April 2010 and the private physician's records were obtained in May 2010.  As the requested development of all remands has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

Right lower extremity thrombophlebitis had onset in service.


CONCLUSION OF LAW

Right lower extremity thrombophlebitis was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for right lower extremity thrombophlebitis is granted, VCAA compliance as to the duties to notify and to assist need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran is seeking service connection for thrombophlebitis of the right lower extremity, resulting from an injury in service.  

The service treatment records show that in June 1977 the Veteran suffered soft tissue injury to the right lower extremity when he was run over by a tractor-trailer.  The pertinent findings were abrasions and contusions of the right thigh, shin, and ankle.  He also complained of pain to the right ankle and pain over the lateral malleous.  He was able to flex and extend the right hip and knee.  


X-rays demonstrated that the ankle, tibia, fibia, knee, femur, and hip were normal.  The Veteran was put on limited duty for 30 days and follow-up examinations showed improvement with a diagnosis of soft tissue injury.  On separation examination, no abnormality of the right lower extremity was found.  

After service, private medical records disclose that in August 1996 the Veteran complained of swelling and tenderness in the right calf of several days' duration.  History included a traumatic injury to the right lower extremity 15 years earlier and alcohol abuse.  The Veteran also had upper and lower extremity clubbing, which the Veteran stated had been present all of his life.  There was no significant cyanosis.  The Veteran had a positive Pratt's and Hohman's sign.  A Doppler study demonstrated positive evidence of a tibial and popliteal clot.  The diagnosis was right lower extremity thrombophlebitis, specifically, thrombophlebitis of the right calf due to significant tenderness and pain with involvement of the popliteal artery.  

The records from this time period indicated the right lower extremity thrombophlebitis was related to prior trauma to the right lower extremity secondary to a vehicle accident 15 years earlier. 

In February 1998, the Veteran sought treatment at VA because of pain in the right calf.  He had recurrent pain and swelling since his accident.  Scar tissue from the previous trauma was noted.  The history of the in-service accident was noted and the Veteran stated that he had pain ever since.

On VA examination in March 1998, the Veteran gave a history of three episodes of deep vein thrombosis.  He described chronic pain and intermittent swelling of the right lower limb.  The VA examiner concluded that a prior history of trauma to the right lower limb was the predisposing factor to recurrent deep vein thrombophlebitis.





In March 1999, a lower extremity venous study (Duplex scan) showed no evidence of deep venous thrombosis in either extremity, including the common femoral, superficial femoral, greater saphenous, popliteal veins of the right leg.

In March 2008, a private physician, Dr. B. E., stated that the Veteran's history of an in- service accident included tissue trauma to the right leg.  He stated that thrombophlebitis of the right lower extremity was the result of the in-service right leg injury.  Dr. E. repeated his opinion in February 2009.  The Veteran submitted an internet article with Dr. E's March 2008 letter, which stated trauma to the vein is a risk factor for thrombophlebitis, but it was an uncommon risk factor.  

In November 2008, a VA examiner could not reach an opinion if the Veteran's current thrombophlebitis was related to service, because there was no evidence of muscle damage.

Private medical records from 2004 to 2009 include a venous study, date not shown, noting deep vein thrombosis. 

In April 2009, a private physician, Dr. A. M. G., noted that the deep vein thrombosis cannot be confirmed because further imaging clinically based upon probability is required for the correct diagnosis.  Dr. G stated injury to a vein can cause increased risk of blood clot formation and chronic venous insufficiency.  Chronic venous insufficiency was associated with various other non-vascular symptoms that are present such as neurological damage or bone and joint pain.  Based on review, there was no diagnosis of varicose veins or chronic venous insufficiency.  Dr. G. expressed the opinion that it was at least as likely as not that the soft tissue trauma in service predisposed the Veteran to deep vein thrombosis and thrombophlebitis.






In August 2009, the diagnosis was of thrombophlebitis of the right lower extremity that did not occur until 1996.  The VA examiner explained that there was no evidence of a muscle or chronic condition of the right lower extremity and concluded that thrombophlebitis and deep vein thrombosis were less likely than not related to the in-service injury. 

In December 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) as to whether thrombophlebitis of the right lower extremity in August 1996 is related to the right leg injury in June 1977.

The VHA expert, who acts as a chief of vascular surgery at a VA Medical Center, issued a report in December 2011.  The VHA expert noted 56% of patients with pelvic or lower extremity injury develop deep venous thrombosis and the fact that the Veteran did not undergo an evaluation of the deep venous system of the right lower extremity after the accident in 1977 lead the VHA expert to conclude it was more likely than not that the post-service thrombophlebitis of the right lower extremity was related to the right leg injury in June 1977 and the fact that the Veteran remained asymptomatic until August 1996 was not uncommon.   

The Veteran has submitted statements to the VA where he relates the in-service tractor-trailer accident as the cause of his current problem of recurrent thrombophlebitis of the right lower extremity.  He testified that he and others were preparing to load the truck when he fell right in front and the truck tire "grabbed" him by the ankle.  The driver had to back up in order to free the Veteran.  Since the accident, he has had pain, swelling, and discomfort in the right lower extremity.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.



Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  8 U.S.C.A. § 5107(b).

Analysis

The service treatment records establish that the Veteran suffered a soft tissue injury to the right lower extremity

Also, the evidence is undisputed that the Veteran currently suffers from problems and symptoms resulting from recurrent thrombophlebitis, as established in both private and VA medical records.

But thrombophlebitis, including in the right lower extremity, was not affirmatively shown to be present in service.  Nevertheless service connection may be established by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

Where, as here, the determinative question involves medical causation, that is, evidence of an association or link between the thrombophlebitis of the right lower extremity and the injury in service, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Here, although the Veteran's testimony has been found credible by the Board in establishing the in- service injury and the symptoms he has experienced since separation, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge), and to state what doctors have told him, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Veteran has not argued or shown that he is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between the in-service injury and thrombophlebitis.

There is competent medical evidence in favor of the claim and competent medical evidence against the claim.  The VA examiner has expressed the opinion that thrombophlebitis and deep vein thrombosis were less likely than not related to the in-service injury.  The examiner based his conclusion on the absence of evidence of injury beyond what was noted in the service treatment records.  

On the other hand, Dr. B., the Veteran's private physician, concluded the Veteran's thrombophlebitis of the right lower extremity was the result of the in-service right leg injury.  



Dr. G. found no evidence to support any other cause for the thrombophlebitis other than the in-service injury and concluded it was at least as likely as not that the soft tissue trauma in service predisposed the Veteran to deep vein thrombosis and thrombophlebitis.  The VHA expert also found an association with the service injury and the later developing thrombophlebitis of the right lower extremity.  The VHA expert relied upon medical literature that 56% of all patients with trauma to the lower extremity develop thrombophlebitis and it was not uncommon for the condition to be delayed for years before symptoms appear.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

After weighing the evidence, the Board gives more weight to the opinion of the VHA expert. The VA examiner did not account for the association between trauma and thrombophlebitis as shown in the medical literature.  Stated another way, the VA examiner did not explain why he concluded the Veteran fell outside of the 56 % of patients with lower extremity trauma who develop thrombophlebitis.  

The opinions of Dr. B and Dr. G only corroborate the conclusion of the VHA expert. 

In balancing the competent medical evidence for and against the claim on causation, the opinion of the VHA expert supports the claim and the evidence outweighs the opinion of the VA examiner which opposes the claim.  Therefore the Board concludes that claim of service connection for thrombophlebitis of the right lower extremity is established as expressed by the VHA expert.





ORDER


Service connection for right lower extremity thrombophlebitis is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


